In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-14-00073-CR
                              NO. 09-14-00074-CR
                             ____________________

                  FRELIN ARMANDO ROMERO, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

                On Appeal from the 435th District Court
                      Montgomery County, Texas
             Trial Cause No. 12-10-10751 CR (Counts I & II)
____________________________________________                ____________

                          MEMORANDUM OPINION

      A jury convicted Frelin Armando Romero of two counts of aggravated

robbery and sentenced Romero to sixty years in prison on each count. In his sole

appellate issue, Romero challenges the admission of evidence regarding a

photographic lineup. We affirm the trial court’s judgment.




                                         1
      At trial, Detective Joey Ferraro testified that two witnesses reviewed a

photographic lineup. When the State asked Ferraro if the witnesses identified

Romero from the lineup, defense counsel objected on grounds of “[p]rocedures”

and the trial court overruled the objection. Ferraro testified that one of the

witnesses, Mitchell Wilkins, identified Romero as the robbery suspect. When the

State sought to admit the lineup into evidence, defense counsel objected that “the

nature of the lineup is unduly subjective[]” and asked to take Ferraro on voir dire.

The trial court overruled the objection.

      On appeal, Romero argues that the individuals depicted in the lineup were

not similar in appearance; thus, he contends that the lineup was impermissibly

suggestive, he should have been allowed to voir dire Ferraro, and the lineup should

not have been admitted into evidence at trial. To preserve a complaint for appellate

review, a party must make a timely objection “with sufficient specificity to make

the trial court aware of the complaint, unless the specific grounds were apparent

from the context[.]” Tex. R. App. P. 33.1(a). Moreover, “the point of error on

appeal must comport with the objection made at trial.” Wilson v. State, 71 S.W.3d
346, 349 (Tex. Crim. App. 2002).

      Romero’s objections to the lineup were not sufficiently specific to apprise

the trial court of the complaint he now asserts on appeal, i.e., that the lineup was

                                           2
impermissibly suggestive as a result of dissimilarities among the individuals

depicted in the lineup. See Tex. R. App. P. 33.1(a); see also Lankston v. State, 827
S.W.2d 907, 909 (Tex. Crim. App. 1992) (The objecting party must “let the trial

judge know what he wants, why he thinks himself entitled to it, and to do so

clearly enough for the judge to understand him at a time when the trial court is in a

proper position to do something about it.”). Romero’s trial objections do not

comport with the specific complaint he now raises on appeal. See Wilson, 71
S.W.3d at 349.

      We also note that, after Ferraro testified and the lineup was admitted into

evidence, Wilkins identified Romero as the robber of his jewelry store. Wilkins

further testified, without objection, that he viewed a photographic lineup and

picked Romero out of that lineup. Even the erroneous admission of evidence will

not require reversal when the same or similar evidence was received without

objection, either before or after the complained-of evidence. See Coble v. State,

330 S.W.3d 253, 282 (Tex. Crim. App. 2010). Accordingly, we overrule Romero’s

sole issue and affirm the trial court’s judgment.

      AFFIRMED.


                                                    ___________________________
                                                         STEVE McKEITHEN
                                                             Chief Justice
                                          3
Submitted on December 23, 2014
Opinion Delivered January 14, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       4